Citation Nr: 0621196	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-38 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for low back 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as   10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied ratings in 
excess of 20 percent for low back arthritis and   10 percent 
for arthritis of each knee.  The veteran filed a Notice of 
Disagreement in June 2004, and the RO issued a Statement of 
the Case (SOC) in September 2004.  The veteran filed a 
Substantive Appeal in October 2004.

In March 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.  During the 
hearing, the veteran submitted additional private medical 
records for the Board's consideration in this appeal, 
accompanied by her waiver in writing of her right to have 
this evidence initially considered by the RO.  The Board 
accepts this evidence for inclusion in the  record under the 
provisions of 38 C.F.R. § 20.800 (2005).

The Board's decision on the claim for a rating in excess of 
20 percent for low back arthritis is set forth below.  For 
the reasons expressed below, the claims for a rating in 
excess of 10 percent for arthritis of each knee are addressed 
in the Remand following the Order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for a rating in excess of 20 
percent for low back arthritis has been accomplished.

2.  The veteran's low back disability is manifested by 
objective evidence of no more than moderate overall 
limitation of motion with complaints of pain; a physician has 
opined that the veteran's condition would cause weakened 
motion and fatigue due to pain, and that range of motion 
would be decreased with exacerbation with increased use, but 
that there was no indication of severe flare-ups.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.3, 4.7, 4.40,  4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (as in effect prior to 
September 26, 2003) General Rating Formula for renumbered 
Diagnostic Codes 5235-5243) (as in effect since September 26, 
2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 20 percent for 
low back arthritis on appeal has been accomplished.  

A September 2003 pre-rating RO letter notified the veteran 
and her representative of VA's responsibilities to notify and 
assist her in her claim, and what was needed to establish 
entitlement to a higher rating (appropriate evidence showing 
that the condition had worsened).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the September 2003 RO letter indicated that the 
RO would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and, if needed, authorization, to obtain 
them.  The RO specified that it would obtain records of VA 
treatment if she provided information as to the dates and 
location of the treatment.  The RO also requested that the 
veteran furnish any additional information and evidence that 
pertained to her claim.  The Board finds that this letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
her and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of her claim.  
Given these facts, as well as the RO's instructions to him, 
the Board finds that the appellant has, effectively, been put 
on notice to provide any evidence in her possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, a document meeting the 
VCAA's notice requirements-the September 2003 RO letter-was 
furnished to the veteran prior to the January 2004 rating 
action on appeal.  Moreover, the RO gave the veteran 
subsequent opportunities to provide information and/or 
evidence pertinent to the claim, and, as noted above, she 
submitted additional private medical records to the Board in 
March 2005.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC, and that 
this suffices for Dingess/Hartman.  While the Court also held 
that VA must provide information regarding the effective date 
that may be assigned, and such notice has not been provided 
in this case, the Board finds that, on these facts, the RO's 
omission is harmless.  Id.  Here, the claim for increase (for 
already service-connected disability) did not arise out of a 
claim for service connection; the Board is denying the claim 
(hence, no effective date is being assigned); and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned (the claim on appeal is 
limited to a claim for an increased rating).  

Additionally, the Board finds that all necessary development 
on the claim for a rating in excess of 20 percent for low 
back arthritis has been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate her claim, to include obtaining numerous post-
service VA outpatient medical records.  In September 2003, 
the veteran was afforded a comprehensive VA orthopedic 
examination in connection with her claim, a report of which 
is of record.  A transcript of the veteran's March 2005 Board 
hearing testimony has been associated with the claims file.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
a rating in excess of 20 percent for low back arthritis on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of September 1993, the RO 
granted service connection and assigned an initial 10 percent 
rating for low back disability (then characterized as chronic 
low back pain secondary to degenerative joint disease), 
effective 10 percent rating from May 27, 1991.  The initial 
rating was assigned under the provisions of 38 C.F.R. 
§ 4.71a, DCs 5003-5295, which is indicative of arthritis 
evaluated as lumbosacral strain.  See 38 C.F.R. § 4.27.  By 
rating action of February 1995, the RO increased the rating 
for low back arthritis to 20 percent from December 28, 1994.  
In September 2003, the RO received the veteran's claim for 
increase.  

Initially, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC  3-2000 (2000) and 7-2003 
(2003).  The retroactive reach of the revised regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.
In this case, the RO has considered the claim for a rating in 
excess of 20 percent for low back arthritis under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria (see the September 2004 
SOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Under the criteria in effect prior to September 26, 2003, 
under former DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved)  
Under former DC 5292, a 20 percent rating was assignable for 
moderate limitation of lumbar spine motion; a maximum, 40 
percent rating required severe limitation of motion.  

Alternatively, under former DC 5295, lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position warranted a 20 
percent rating.  A 40 percent rating required severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6. 

Effective September 26, 2003, the criteria for rating all 
musculoskeletal spine disabilities are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides for a 20 rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  A  40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
limited to  30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2005).  Under the revised rating 
schedule, forward flexion to  90 degrees, and extension, 
lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for low back arthritis is not warranted under any 
applicable rating criteria.

September 2002 VA X-rays of the lumbar spine revealed loss of 
vertebral body height at L-1, possibly from a compression 
fracture.  There was also minimal loss of vertebral body 
height of T-12.  

October 2002 VA magnetic resonance imaging of the lumbosacral 
spine revealed mild wedging of the body of L-1, presumably 
due to an old injury.  The vertebrae were otherwise normal in 
height, alignment, and signal intensity.  There was 
desiccation and small central protrusion of the disc at L5-S1 
without central or foraminal stenosis.  The remaining 
intervertebral discs were normal.  The impressions included 
mild degenerative disc disease (DDD) of L5-S1 without 
stenosis or a herniated nucleus pulposus.

On September 2003 VA orthopedic examination, forward flexion 
of the lumbosacral spine was to 90 degrees, backward 
extension was to 20 degrees, and lateral flexion was to 30 
degrees bilaterally.  The straight leg raising test was 
negative.  The diagnosis was chronic mechanical back strain.  

In May and June 2004, the veteran was seen at the Preventive 
Care Network for complaints of low back pain.  Examination in 
May showed unspecified decreased range of back motion 
secondary to pain.

During the March 2005 Board hearing, the veteran testified 
about her low back symptoms.  She also indicated that she was 
a retired registered nurse, and worked part-time as a teacher 
of nursing students, and as a nursing supervisor at a nursing 
home.  

Clearly, the clinical findings in this case provide no basis 
for more than the currently assigned 20 percent rating for 
the veteran's low back arthritis under either former DCs 5292 
or 5295.  While overall moderate limitation of motion with 
pain is shown, this is consistent with no more than the 
current 20 percent rating.  There simply is no evidence of 
the symptoms required for a 40 percent rating, i.e. severe 
limitation of lumbar spine motion or severe lumbosacral 
strain.  The evidence also does not demonstrate forward 
flexion of the thoracolumbar spine that is 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine (which is required for a rating in excess of 20 percent 
under the revised criteria of the General Rating Formula).  
The September 2003 VA examination findings revealed normal 
low back forward and lateral flexion, and only moderate 
limitation of backward extension, and the May 2004 private 
clinical findings noted only unspecified decreased range of 
back motion.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, the Board finds that currenty 20 
percent rating adequately compensates the appellant for any 
functional loss due to pain, weakness and fatigability.  In 
this regard, the Board notes the findings of the September 
2003 VA examiner that the veteran's condition would cause 
weakened motion and fatigue due to pain, and that range of 
motion would be decreased with exacerbation with increased 
use.  However, that physician also noted that incoordination 
was not a feature; and that the veteran did not seem to have 
any severe flare-ups.  In short, while, with exacerbation and 
increased use, the veteran may experience functional loss due 
to pain, weakness, and fatigabiligy in addition to that shown 
objectively, such symptoms are not shown to be so disabling 
as to warrant a higher rating under either DC 5292 of 5625.  
Hence, consideration of the DeLuca factors provides no basis 
for assignment of any higher rating under the applicable 
rating criteria.  

Further, no other DC provides the basis for assignment of any 
higher rating.  Under the former criteria, a rating in excess 
of 20 percent is assignable  for residuals of a fractured 
vertebrae, orfor ankylosis of the lumbar spine or of the 
entire spine (which also provide a basis for higher rating 
under the revised criteria); however, as the medical evidence 
does not demonstrate that the service-connected low back 
arthritis involves any of the above, there is no basis for 
evaluation of the disability under former DCs 5285, 5286 or 
5289, respectively (or, for assignment of any higher rating 
under the General Rating Formula based on ankylosis)..

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating in excess of 20 
percent under any former or revised applicable rating 
criteria. 

The Board also finds that there is no showing that the 
veteran's service-connected lumbar spine disability reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the September 2004 SOC).  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  There also is no objective evidence 
that the disability warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of   20 percent for low back arthritis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for low back arthritis is 
denied.


REMAND

Considering the record in light of the VCAA, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims for a rating in excess of 10 
percent for arthritis of each knee  has not been 
accomplished.  

Although a VA examination was conducted in September 2003, 
the examiner failed to address the matter of whether the 
veteran experiences pain, weakness, fatigability, or 
incoordination of either knee, and whether any such 
symptom(s) could significantly limit the veteran's functional 
ability during flare-ups or upon knee activity for prolonged 
periods.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202-207 (1995). The Board also points out that, 
during the March 2005 Board hearing, the veteran testified 
that she had instability of each knee; such may provide a 
basis for assignment of separate ratings for arthritis and 
instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  Under 
the circumstances, the Board finds that another examination 
of the veteran to obtain the additional findings needed to 
fairly and fully evaluate each claim for higher rating 
remaining on appeal is bilateral knee claims on appeal is 
necessary.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
shall result in denial of each claim for increase.  See 
38 C.F.R. § 3.655(b) (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to her by the pertinent VA medical facility.  

Prior to the examination, the RO should obtain all 
outstanding records of VA medical treatment of the veteran.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's knees at the Washington, D.C. VA Medical Center 
(VAMC) from September 2002 to the present time should be 
obtained and associated with the claims file.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received, or notification is provided that 
further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The RO should also give the veteran another opportunity to 
furnish information or evidence pertinent to the claims for 
higher ratings of knee disabilities.  The RO's notice letter 
to the appellant should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2004) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
appellant to submit all pertinent evidence in her possession, 
and ensure that its notice to her meets the requirements of 
the Court's recent decision in Dingess/Hartman, as 
appropriate. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the D.C. 
VAMC complete copies of all records of 
medical treatment and/or evaluation of 
the veteran's knees from September 2002 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish the appellant 
and her representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA with respect 
to her claims for an increased rating for 
arthritis of each knee.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
each claim on appeal, and specific notice 
as to the type of evidence necessary to 
substantiate each claim.  To ensure that 
the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of 
record.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent Court decision 
in Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of her knees.  The entire 
claims file must be made available to and 
reviewed by the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to completion of his of her 
report), and all    clinical findings 
should be reported in detail.

With respect to each knee, the examiner 
to should conduct range of motion 
testing, expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The physician should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with any knee.  
If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  He should also 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of any knee due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use of any 
knee; to the extent possible, he should 
express such functional loss in terms of 
additional degrees of limited motion of 
any knee.

The physician should also determine 
whether the veteran has instability of 
either knee, and if so, provide an 
assessment as to whether such instability 
is slight, moderate, or severe.

The physcian should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher ratings for each knee.  If the 
veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority 
(to include that authorizing assignment 
of separate ratings for arthritis and 
instability affecting a knee, as 
appropriate (cited to above). 

8.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish to her 
and her representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations 
(to include discussion of the criteria 
for all possible schedular ratings for 
the applicable rating codes, and 
information regarding the effective date 
that may be assigned, consistent with the 
requirements of the Court's recent 
decision in Dingess/Hartman, if not 
otherwise met), and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


